DECISION
The application of the above-named defendant for a review of the sentence for Count I, Burglary, 10 years; Count II, Aggravated Burglary, 30 years with 20 years suspended; Count III, Theft, 10 years; Count V, Misdemeanor Theft, 6 months; Count VI, Misdemeanor Theft, 6 months; all sentences to run concurrently plus credit for 217 days imposed on June 5, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Dale Robbins of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.